Citation Nr: 0823005	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  07-26 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1951 to 
December 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is unable to secure or maintain 
gainful employment due to his service-connected bilateral 
hearing loss.  Based on the recent rating actions by the RO, 
specifically an October 2006 decision increasing the 
veteran's disability evaluation for hearing loss from 40 
percent to 90 percent, the Board finds that additional 
development is required to determine the degree of industrial 
impairment resulting from the veteran's service-connected 
disability, standing alone.  See Beaty v. Brown, 6 Vet. App. 
532 (1994).  The evidence of record does not clearly indicate 
whether the veteran is unemployable as the result of either 
his service-connected or his nonservice connected 
disabilities.

Concerning the TDIU claim, VA may not reject a TDIU claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994). In Friscia, supra, the 
Court specifically stated that VA has a duty to obtain an 
examination and an opinion on what effect the service-
connected disability has on the veteran's ability to work.  
Friscia, at 297.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine the impact his 
service-connected bilateral hearing 
loss has on his employability.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The entire 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should elicit from the 
veteran, and record for clinical 
purposes, a full employment and 
educational history.  Based on the 
review of the claims file, the examiner 
is requested to provide an opinion as 
to whether the veteran is unable to 
obtain or maintain gainful employment 
due solely to his service- connected 
hearing loss, consistent with his 
education and occupational experience, 
irrespective of age and any non-
service-connected disorders.  A 
detailed rationale for any opinions 
expressed should be provided.  If it 
cannot be determined whether the 
veteran's service-connected hearing 
loss renders the veteran unable to 
obtain or maintain gainful employment 
without invoking processes related to 
guesses or based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.

2.	Upon completion of the above, 
readjudicate the issue on appeal.  If 
any benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




